Citation Nr: 0907374	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating prior to July 11, 
2007 for residuals of a left index finger laceration, status-
post crush injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left index finger laceration, status-post 
crush injury.

3.  Entitlement to service connection for lumbosacral strain 
/ myositis, claimed as a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service in the Puerto Rico Army 
National Guard from October 2003 to July 2004 with service in 
Kuwait from February 2004 to April 2004 in support of 
Operation Enduring Freedom / Noble Eagle.  The Veteran also 
had active duty for special work (ADSW) in September 2005 in 
support of Hurricane Katrina relief efforts.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2005 and October 
2007 by the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO).

The issue of entitlement to service connection for 
lumbosacral strain / myositis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 11, 2007, the Veteran's service-connected 
left index finger laceration, status-post crush injury, was 
manifested by painful motion and limitation of flexion.  
Objective clinical evidence described the Veteran's 
functional loss as "mild."  

2.  From July 11, 2007, the Veteran's service-connected left 
index finger laceration, status-post crush injury, was 
manifested by painful motion, stiffness, weakness, and flare-
ups.  Objective clinical evidence revealed decreased mobility 
and limitation of motion.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
residuals of a left index finger laceration, status-post 
crush injury, are met for the entire period of time covered 
by this appeal that is prior to July 11, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.118, Diagnostic Codes 5229, 7805 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left index finger laceration, 
status-post crush injury, are not met for any period of time 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 5229, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the RO should have assigned a higher 
initial disability evaluation for his service-connected left 
index finger laceration, status-post crush injury.  The 
Veteran was originally granted service connection for 
residuals of a left index finger laceration, status-post 
crush injury, in the August 2005 rating decision currently on 
appeal.  The RO evaluated the Veteran's disability under 
Diagnostic Code 5229-7805 as a non-compensable disability, 
effective March 24, 2005.  

Diagnostic Code 7805 explicitly directs that scars rated 
under this code provision be evaluated based on limitation of 
motion of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The rating criteria for limitation of 
motion of individual digits are outlined in 38 C.F.R. § 
4.71a, Diagnostic Code 5229.  Thus, the hyphenated code is 
intended to show that the Veteran's disability includes 
symptoms of scars (Diagnostic Code 7805) and limitation of 
motion of the index finger (Diagnostic Code 5229).  During 
the pendency of this claim, in June 2008, the RO increased 
the Veteran's disability evaluation to 10 percent, effective 
July 11, 2007.  The Board notes that the Veteran is right-
handed.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5229 assigns a non-compensable evaluation for 
limitation of motion of the index or long finger on the minor 
(non-dominant) hand with a gap of less than one inch (2.5 cm) 
between the fingertip and the proximal transverse crease of 
the palm, with finger flexed to the extent possible; 
extension is limited by no more than 30 degrees.  A 10 
percent evaluation, the maximum schedular evaluation 
available, is assigned for limitation of motion of the index 
or long finger on the minor (non-dominant) hand with a gap of 
one inch (2.5 cm) or more between the fingertip and the 
proximal transverse crease of the palm, with finger flexed to 
the extent possible, and; limited by more than 30 degrees.

An explanatory note associated with 38 C.F.R. § 4.71a 
entitled "Examination of Ankylosis or Limitation of Motion 
of Single or Multiple Digits of the Hand" indicates that for 
the index, long, ring, and little fingers (digits II, III, 
IV, and IV), 0 degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MP joint has a range of 0 to 90 
degrees of flexion, the PIP joint has a range of 0 to 100 
degrees of flexion, and the distal interphalangeal (terminal) 
(DIP) joint has a range of 0 to 70 or 80 degrees of flexion.

The Veteran originally injured his left index finger in 
January 2004 when he dropped a 50-caliber machine gun on it, 
causing a laceration that required sutures to repair.  The 
impression was left index finger laceration.

The Veteran was afforded a VA general medical examination 
(GME) in April 2005.  At the time of the examination, the 
Veteran reported subjective symptoms of pain in the left 
index distal phalanx and limitation of flexion in the 
interphalangeal joint.  Upon physical examination, the 
examiner observed an L-shaped surgical scar on the left index 
finger (distal end, volar aspect) that was approximately nine 
millimeters long and one millimeter wide.  The examiner 
described the scar as well-healed.  The examiner also noted 
evidence of "mild" limitation of flexion in the left index 
finger DIP joint.  X-rays of the Veteran's left hand were 
normal.  The impression was "crushing injury laceration of 
the left index finger distal phalanx, in the volar aspect 
that required sutures, well-healed of 9 mm length, 1 mm wide 
in L shape, practically invisible."  

In December 2005, the Veteran presented to a VA medical 
facility with numbness of the left hand.  The Veteran was 
prescribed various therapeutic modalities at that time.  The 
Veteran also sought private care from E. Ocasio, M.D. for 
similar symptoms that same month.  Upon physical examination, 
Dr. Ocasio noted that flexion in the left index finger DIP 
joint was limited to 40 degrees.  A nerve conduction study 
administered in March 2006 revealed early evidence of 
bilateral carpal tunnel syndrome at the wrist.  

The Veteran submitted a statement to VA dated July 2007 in 
which he requested reevaluation of his service-connected 
finger disability.  The Veteran was subsequently afforded a 
VA Compensation and Pension (C&P) examination that same 
month.  The Veteran indicated at the time of the examination 
that he experienced progressively worsening pain and 
limitation of motion in the left index finger.  According to 
the Veteran, his left index finger disability was manifested 
by decreased hand strength and dexterity, limited motion, 
locking, weakness, stiffness, and "severe," daily flare-
ups.  These symptoms were exacerbated by lifting heavy 
objects.  The Veteran obtained some relief from his symptoms 
by taking pain medication nightly.  

Range of motion testing of the left index finger showed MP 
joint flexion to 80 degrees with no additional range of 
motion loss due to pain, DIP joint flexion to 35 degrees with 
no additional range of motion loss due to pain, and PIP joint 
flexion to 110 degrees with no additional range of motion 
lost on repetitive use.  Range of motion testing of the left 
index finger on extension was to 0 degrees with no additional 
range of motion lost on repetitive motion in the MP, DIP, and 
PIP joints.  No evidence of ankylosis, deformity, or 
decreased strength or dexterity was observed.  Similarly, the 
examiner found no evidence of gaps between the thumb pad or 
tips of the fingers on attempted opposition of the thumb to 
the fingers, or between the fingers and proximal transverse 
crease of the hand.

It was noted that the Veteran was employed as a police agent.  
He lost no time from work in the last 12 months because of 
his service-connected finger disability.  However, the 
examiner found that the service-connected disability had 
"significant" effects on his usual occupation.  Namely, the 
Veteran stated that the limited motion of his service-
connected finger resulted in difficulty lifting and carrying 
objects as well as in using force to arrest individuals.

Given the evidence of record, the Board finds that the 
Veteran is entitled to a 10 percent evaluation for residuals 
of a left index finger laceration, status-post crush injury, 
for the entire period of time covered by this appeal that is 
prior to July 11, 2007.  As noted above, the Veteran reported 
subjective complaints of pain and limited flexion at the time 
of the April 2005 VA GME.  The examiner also noted evidence 
of "mild" limitation of flexion in the left index finger 
DIP joint upon physical examination and the Veteran presented 
credible complaints of pain in the finger.  Similarly, a 
December 2005 private examination revealed that the Veteran's 
flexion in the left index finger DIP joint was limited to 40 
degrees.  Accordingly, the Board finds that the Veteran's 
left index finger disability is entitled to a 10 percent 
evaluation for the entire period of time covered by this 
appeal that is prior to July 11, 2007.  See DeLuca, supra.

The Veteran is not, however, entitled to an initial 
evaluation in excess of 10 percent under Diagnostic Code 5229 
or any other applicable code provision for any time covered 
by this appeal.  As noted above, the Veteran already receives 
the maximum schedular rating allowed under Diagnostic Code 
5229.

The Board has also considered evaluating the Veteran's left 
index finger disability under other pertinent diagnostic 
codes, but these diagnostic codes are not applicable in the 
Veteran's case.  For instance, Diagnostic Code 5225 is not 
applicable in this case because there is no objective 
clinical evidence of either favorable or unfavorable 
ankylosis of the index finger.  Similarly, there is no 
evidence of multiple digit involvement in this case; thus, 
Diagnostic Codes 5216-5223 are not for application here.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The Veteran reported 
subjective complaints of flare-ups and painful or decreased 
range of motion during the pendency of this claim.  However, 
the VA examiner described the Veteran's functional loss as 
"mild" in April 2005, while the July 2007 VA examiner found 
no objective medical evidence of additional loss of range of 
motion on repetitive use.  The Board acknowledges that the 
Veteran experiences flare-ups, stiffness, and pain, but finds 
that the severity of the Veteran's left index finger 
disability is contemplated in the currently assigned 
disability evaluation.  Moreover, the Veteran is assigned the 
highest schedular rating available for his disability.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required). 

The Veteran is now rated as 10 percent disabled for the 
entire period of time covered by his claim.  The Board has 
considered the propriety of staged ratings, however, the 
evidence does not show a variance in the signs and symptoms 
during the claim period such that staged ratings are 
applicable.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected left 
index finger disability are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  The Board 
acknowledges that the Veteran reported difficulty lifting or 
carrying objects as well as arresting individuals when force 
was required.  See July 2007 VA C&P examination report.  The 
Veteran also stated that he was assigned different duties as 
a result of these limitations.  Id.  However, there is no 
evidence of record, aside from the Veteran's own statements, 
that the change in his work duties and responsibilities was 
the result of his service-connected left index finger 
disability.  The Veteran was advised in an April 2005 notice 
letter, prior to the initial RO decision in this case, to 
submit statements from employers in support of his claim, but 
did not do so.  Regardless, as there is no indication in the 
record as to why the Veteran's case is not appropriately 
rated under the schedular criteria, extraschedular 
consideration is not warranted in this case.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

The Board acknowledges in this case that there are Spanish 
documents associated with the Veteran's claims file.  In 
light of the Board's decision to grant to the Veteran the 
highest schedular evaluation available for his service-
connected finger disability and because the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, the Board finds it unnecessary to 
have these documents translated.  Furthermore, the Board 
points out that the Spanish documents associated with the 
claims file are dated prior to the Veteran's active duty 
period.  Thus, the Board finds that translation is 
unnecessary.

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claims have been 
substantiated, additional notice is not required.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
the evidence is required.

ORDER

An evaluation of 10 percent for residuals of a left index 
finger laceration, status-post crush injury, is granted for 
the entire period covered by this appeal that is prior to 
July 11, 2007, subject to the law and regulations governing 
the payment of monetary benefits.

An evaluation in excess of 10 percent for residuals of a left 
index finger laceration, status-post crush injury, for any 
period of time covered by this appeal is denied. 


REMAND

The Veteran also contends that he is entitled to service 
connection for a back injury he sustained in September 2005 
while assisting with Hurricane Katrina relief efforts in New 
Orleans, Louisiana.  Special orders associated with the 
claims file revealed that the Veteran had active duty for 
special work (ADSW) in New Orleans from September 16 - 
September 27, 2005.

The Board is aware that the Veteran was afforded a VA 
Compensation and Pension (C&P) examination in December 2006.  
The examiner concluded that the Veteran's back disability was 
"at least as likely as not" related to the Hurricane 
Katrina incident in which the Veteran claimed to have hurt 
his back.  Despite this evidence, the Board finds that a 
remand is required in this case in an effort to reconcile 
some glaring discrepancies contained in the record.

Associated with the claims file is a September 2005 post-
deployment health assessment.  At the time of the 
examination, the Veteran reported subjective symptoms of back 
pain, but denied any such problems during deployment.  He was 
afforded the opportunity to raise any concerns about possible 
exposures or events during the period of deployment that 
could have affected his health.  He was also afforded the 
opportunity to discuss any questions or concerns that he 
currently had about his health.  See September 2005 Post-
Deployment Health Assessment Interview Questions 5-6.  
However, the Veteran raised no such concerns and these 
questions remained blank on the health assessment.  

The Veteran subsequently submitted a photocopy of the same 
September 2005 post-deployment health assessment.  A careful 
review of this health assessment, particularly Interview 
Questions 5-6, raised the possibility that altered documents 
were submitted to VA.  In particular, the photocopy submitted 
by the Veteran contained specific complaints in Interview 
Questions 5-6 about low back pain secondary to carrying 
"heavy things and equipment" during deployment in New 
Orleans.  Additionally, the photocopy submitted by the 
Veteran indicated that he should be referred for "low back 
pain."  No such referral was indicated on the official copy 
contained in the service treatment records.  

The Board also notes that an October 15, 2005 Physical 
Profile Form (DA Form 3349 - FEB 2004) indicated that the 
Veteran needed a Medical Board Evaluation (MEB) as a result 
of having chronic low back pain.  An Annual Medical 
Certificate (DA Form 7349 - MAR 2002) dated that same day 
found the Veteran unfit for further duty as a result of 
"Chronic LBP seco Katrina Relief Operations."  Although the 
Veteran contends that he is no longer in the Puerto Rico Army 
National Guard, there is no evidence of record to show that 
he was subsequently discharged following his service in New 
Orleans or that the RO made the necessary inquiries to 
properly develop the case.

In light of the evidence discussed above, the RO should 
contact the Puerto Rico Adjutant General, and any other 
appropriate records agency, to verify the Veteran's dates of 
service in the Puerto Rico Army National Guard.  The RO 
should also request complete copies of any and all service 
treatment records, to include any Medical Board Evaluations 
or discharge examinations.  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from June 3, 2006 to the present.

Also associated with the Veteran's claims file are service 
department records envelopes.  Some of the documents in these 
envelopes are written in Spanish and suggest evidence of a 
spine injury.  The Board requests that these documents be 
translated to English (with a translated copy included in the 
claims file).  For the sake of efficiency and in an effort to 
better serve the Veteran, the Board also asks that any 
evidence obtained as a result of this remand be written in 
English and/or translated from Spanish to English prior being 
associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Puerto Rico 
Adjutant General, and any other 
appropriate records agency, for 
verification of all periods of the 
Veteran's Puerto Rico Army National Guard 
service.  The RO should also request 
complete copies of the Veteran's service 
treatment records, to include any Medical 
Board Evaluations and discharge 
examinations.  All efforts to obtain these 
records should be fully documented, and VA 
will end its efforts to obtain these 
records only if VA concludes that the 
records sought do not exist or that 
further attempts to obtain these records 
would be futile.
     
2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from June 3, 2006, to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

__________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


